ACCEPTED
                                                                                              01-15-00004
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   11/20/2015 11:56:08 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-15-00004-CV

                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                      IN THE                          HOUSTON, TEXAS
                                                                 11/20/2015 11:56:08 PM
                          FIRST COURT OF APPEALS                  CHRISTOPHER A. PRINE
                                                                          Clerk

                                HOUSTON, TEXAS


  NIKKI SIDES, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
                      THOMAS MIDDLETON

                                 Plaintiff-Appellant

                                          v.

             THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                                Defendant-Appellee


       On Appeal from the 400th Judicial District Court, Fort Bend County;
                       Trial Cause No. 14-DCV-212749


APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
     MOTIONS FOR REHEARING AND REHEARING EN BANC



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes Now Nikki Sides individually and on behalf of the estate of Thomas

Middleton, the Plaintiff-Appellant, (hereafter “Appellant”), and files this her Motion

for Extension of time to file a motion for rehearing and/or rehearing en banc from,

and would respectfully show the following:
       1.    Appellant brought this suit against the Texas Department of Criminal

Justice for injuries and death caused by their conditions and/or use of property,

under the Texas Tort Claims Act, Texas Civil Practice & Remedies Code chapter

101.

       2.    On December 5, 2014, the trial court dismissed Appellant’s claims,

granting the plea to the jurisdiction of Defendant-Appellee, Texas Department of

Criminal Justice.

       3.    Appellant timely appealed to this Court.

       4.    On November 3, 2015, the Court issued an opinion affirming the

decision of the trial court.

       5.    The original deadline for seeking rehearing and rehearing en banc is

November 18, 2015.

       6.    Appellant filed a motion seeking an extension of time by two (2) days,

until November 20, 2015, which the Court granted.

       7.    Appellant’s undersigned counsel requires an additional one (1) calendar

day to complete the filing. Counsel has worked diligently on the motion(s), but has

experienced unexpected technical issues that caused the loss of portions of the

briefing, and loss of time attempting to retrieve material and resolve the problem.

       8.    Appellant’s counsel requires additional time to adequately and clear ly

brief the issues for the Court’s consideration.



                                          2
                          CONCLUSION & PRAYER

      WHEREFORE, Appellant respectfully prays that the Honorable Court grant

this Motion and extend the time for Appellant to file motions seeking rehearing

and/or rehearing en banc until and through November 23, 2015.

      This Motion is not made for delay alone, but that justice be done.

                                      Respectfully Submitted,

                                      /s/ Larry Watts
                                      Laurence (“Larry”) Watts
                                      State Bar No. 20981000
                                      Melissa Azadeh
                                      State Bar No. 24064851
                                      P.O. Box 2214
                                      Missouri City, Texas 77459
                                      Tel (281) 431-1500
                                      Fax (877) 797-4055
                                      wattstrial@gmail.com

                                      ATTORNEYS FOR PLAINTIFF-APPELLANT




                                         3
                                VERIFICATION

       I, Larry Watts, verify on penalty of perjury that above and foregoing facts

not contained within the record are true and correct to my personal knowledge.

       November 20, 2015                    /s/ Larry Watts
       Dated                                Laurence (“Larry”) Watts




	




                                        4
                          CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of November 2015, a true and correct

copy of the foregoing document was served on opposing counsel(s) of record by e-

service, if available, and/or by facsimile transmission, to:

                                   Kim Coogan
                            Assistant Attorney General
                       Law Enforcement Defense Division
                     Office of the Attorney General of Texas
                              Post Office Box 12548
                               Austin, Texas 78711
                   Email: kim.coogan@texasattorneygeneral.gov

                                               /s/ Larry Watts
                                               Laurence (“Larry”) Watts




                                           5
                     CERTIFICATE OF CONFERENCE

      I hereby certify that due to the late hour and unanticipated nature of this

Motion, I have not been able to confer with opposing counsel of record, Ms. Kim

Coogan. It should therefore be assumed that the Motion is opposed.

                                           /s/ Larry Watts
                                           Laurence (“Larry”) Watts


	




                                       6